DETAILED ACTION
The following Office action concerns Patent Application Number 16/714,436.  Claims 18-22 are pending in the application.
Claim Objections
Claim 19 is objected to because the term “redcuing” is misspelled.  Correction is required.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 18, 19 and 22 are rejected under 35 U.S.C. § 102 as being anticipated by Worsley et al (US 9,844,762).  
Worsley et al teaches a composite material comprising metal nanoparticles and graphene oxide (col. 1, lines 44-55).  The metals include platinum and gold (col. 1, line 57).  The metal nanoparticles are distributed throughout the graphene oxide monolith (col. 7, lines 43-52).  Metal nanoparticles distributed throughout the graphene oxide monolith are embedded in the graphene oxide.  In an example, the nanoparticles are platinum having an average size of 6.3 nm (col. 12, lines 36-40).  The metal nanoparticles are substantially spherical (Fig. 8 and 9; col. 14, line 67).
The limitation in claim 19 regarding reducing the noble metal using a leaf extract is a product by process limitation.  Patentability of a product by process claim is based on the structure of the claimed product, not on the steps in the process to make the product.  MPEP § 2113.  Since the composite material of Worsley contains reduced noble metal, the product by process claim is satisfied.  
Claims 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Worsley et al in view of Hong et al (US 2011/0256014). 
Worsley et al teaches a composite material as described above.  Worsley does not teach that the platinum nanoparticles have a size of 1-3 nm and the gold nanoparticles have a size of 10-20 nm.
However, Hong et al teaches a metal particle-graphene nanocomposite powder wherein the metal particles have a size of 1 nm to 10 µm (p. 6, claim 2).  The nanocomposite is used for a wide range of applications including in sensors (par. 3).
Worsley et al teaches a metal nanoparticle-carbon composite material for use in molecular detectors and sensors (col. 1, lines 13-18).  Hong et al teaches a metal particle-graphene composite for use in sensors (par. 3).  A person of ordinary skill in the art would have been motivated to combine the metal particle size of Hong et al with the composite material of Worsley et al in order to obtain metal particle-carbon composite having a particle size useful for a sensor.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 4, 2021